The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an Examiner's Statement of Reasons for Allowance:
	Dyer et al., Pub. No.  2017/0279970, teach metering of cloud services is the process of collecting and processing information about usage that has occurred in the cloud provider system. The information collected may include information such as who used the service, what type of service was used, when the service was used, how much of the service was used and can be billed. The metering and billing system may convert raw data records relating to usage of a service source and system logs and events into billable records represented as units of measure using the dynamically generated aggregation routine. The process of creating billing records using a dynamically generated aggregation routine may include converting raw data records received from at least one service source to standardized data records each having a standard record format and processing the standardized data records using a dynamically generated aggregation routine. Raw data record conversion may include receiving the raw data record from one or more service sources. The data record may include information about the start of an instance, the deletion of an instance, whether the instance exists, whether the instance was in a usable state, an amount of usage time, an event type, and the like. One or more event fields associated with the data record (e.g., an event type) may be identified and compared with supported event fields in configuration tables managed by the cloud provider. The event fields are extracted, and a standardized data record is generated using the extracted event fields and metadata associated with the extracted event fields. The standardized data record is stored with the metadata in a standardized 
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that receiving, at a server, from a plurality of cloud providers, a plurality of event objects; normalizing, via a processor of the server, each event object in the plurality of event objects via a plurality of handlers respectively associated with the plurality of cloud providers, resulting in normalized event objects, wherein for each event object the handler in the plurality of handlers which normalizes a respective event object is selected based on the cloud provider in the plurality of cloud providers which provided the respective event object; and forwarding, for each normalized event object in the normalized event objects, the normalized event object from the server to a service provider in a plurality of service providers, wherein the service provider is selected based on metadata of the normalized event object as set forth in claims 1-20.  Claims 1-20 are allowed because of the combination of the limitation listed above and other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448